

117 S2129 IS: Otto Warmbier Countering North Korean Censorship and Surveillance Act of 2021
U.S. Senate
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2129IN THE SENATE OF THE UNITED STATESJune 17, 2021Mr. Portman (for himself, Mr. Brown, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo promote freedom of information and counter censorship and surveillance in North Korea, and for other purposes.1.Short titleThis Act may be cited as the Otto Warmbier Countering North Korean Censorship and Surveillance Act of 2021.2.Findings; sense of Congress(a)FindingsCongress makes the following findings:(1)The information landscape in North Korea is the most repressive in the world, consistently ranking last or near-last in the annual World Press Freedom Index.(2)Under the brutal rule of Kim Jung Un, the country’s leader since 2012, the North Korean regime has tightened controls on access to information, as well as enacted harsh punishments for consumers of outside media, including sentencing to time in a concentration camp and a maximum penalty of death.(3)Such repressive and unjust laws surrounding information in North Korea resulted in the death of 22-year-old United States citizen and university student Otto Warmbier, who had traveled to North Korea in December 2015 as part of a guided tour.(4)Otto Warmbier was unjustly arrested, sentenced to 15 years of hard labor, and severely mistreated at the hands of North Korean officials. While in captivity, Otto Warmbier suffered a serious medical emergency that placed him into a comatose state. Otto Warmbier was comatose upon his release in June 2017 and died 6 days later.(5)Despite increased penalties for possession and viewership of foreign media, the people of North Korean have increased their desire for foreign media content, according to a survey of 200 defectors concluding that 90 percent had watched South Korean or other foreign media before defecting.(6)On March 23, 2021, in an annual resolution, the United Nations General Assembly condemned the long-standing and ongoing systematic, widespread and gross violations of human rights in the Democratic People’s Republic of Korea and expressed grave concern at, among other things, the denial of the right to freedom of thought, conscience, and religion … and of the rights to freedom of opinion, expression, and association, both online and offline, which is enforced through an absolute monopoly on information and total control over organized social life, and arbitrary and unlawful state surveillance that permeates the private lives of all citizens.(7)In 2018, Typhoon Yutu caused extensive damage to 15 broadcast antennas used by the United States Agency for Global Media in Asia, resulting in reduced programming to North Korea. The United States Agency for Global Media has rebuilt 5 of the 15 antenna systems as of June 2021.(b)Sense of CongressIt is the sense of Congress that—(1)in the event of a crisis situation, particularly where information pertaining to the crisis is being actively censored or a false narrative is being put forward, the United States should be able to quickly increase its broadcasting capability to deliver fact-based information to audiences, including those in North Korea; and(2)the United States International Broadcasting Surge Capacity Fund is already authorized under section 316 of the United States International Broadcasting Act of 1994 (22 U.S.C. 6216), and expanded authority to transfer unobligated balances from expired accounts of the United States Agency for Global Media would enable the Agency to more nimbly respond to crises. 3.Statement of policy It is the policy of the United States— (1)to provide the people of North Korea with access to a diverse range of fact-based information;(2)to develop and implement novel means of communication and information sharing to ensure that audiences in North Korea can safely create, access, and share digital and non-digital news without fear of repressive censorship, surveillance, or penalties under law; and(3)to foster and innovate new technologies to counter North Korea’s state-sponsored repressive surveillance and censorship by advancing internet freedom tools, technologies, and new approaches. 4.United States strategy to combat North Korea’s repressive information environment(a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall develop and submit to Congress a strategy on combating North Korea’s repressive information environment.(b)ElementsThe strategy required by subsection (a) shall include the following:(1)An assessment of the challenges to the free flow of information into North Korea created by the censorship and surveillance technology apparatus of the Government of North Korea.(2)A detailed description of the agencies and other government entities, key officials, and security services responsible for the implementation of North Korea’s repressive laws regarding foreign media consumption.(3)A detailed description of the agencies and other government entities and key officials of foreign governments that assist, facilitate, or aid North Korea’s repressive censorship and surveillance state.(4)An assessment of the feasibility of new public-private sponsorships to increase free expression, circumvent censorship, and obstruct repressive surveillance in North Korea.(5)A description of and funding levels required for current United States Government programs and activities to provide access for the people of North Korea to a diverse range of fact-based information.(6)Guidance for the relevant Federal agencies, including the Department of State, on how agencies should work together and with other federally funded entities like the United States Agency for Global Media, to combat North Korea’s repressive censorship and surveillance apparatus by utilizing all available means.(7)A detailed assessment of how the United States International Broadcasting Surge Capacity Fund authorized under section 316 of the United States International Broadcasting Act of 1994 (22 U.S.C. 6216) has operated to respond to crisis situations in the past, and how authority to transfer unobligated balances from expired accounts would help the United States Agency for Global Media in crisis situations in the future.(8)A detailed plan for how the authorization of appropriations under section 6 will operate alongside and augment existing programming from the relevant Federal agencies and facilitate the development of new tools to assist that programming.(c)Form of strategyThe strategy required by subsection (a) shall be submitted in unclassified form, but may include the matters required by paragraphs (2) and (3) of subsection (b) in a classified annex.5.Imposition of sanctions with respect to persons responsible for North Korea’s repressive censorship and surveillance state(a)In generalThe President may impose the following sanctions with respect to each person identified under paragraph (2) or (3) of section 4(b):(1)Blocking of propertyThe exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in all property and interests in property of the person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(2)Ineligibility for visas, admission, or parole(A)Visas, admission, or paroleIn the case of an alien, the alien may be—(i)inadmissible to the United States;(ii)ineligible to receive a visa or other documentation to enter the United States; and(iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(B)Current visas revoked(i)In generalAn alien described in subparagraph (A) may be subject to revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued.(ii)EffectA revocation under clause (i) shall—(I)take effect consistent with section 221 of the Immigration and Nationality Act (8 U.S.C. 1201); and(II)cancel any other valid visa or entry documentation that is in the alien’s possession.(b)Implementation; penalties(1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (a)(1) or any regulation, license, or order issued to carry out that subsection shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.(c)National security waiverThe President may waive the imposition of sanctions under subsection (a) with respect to a person if the President—(1)determines that such a waiver is in the national security interests of the United States; and(2)submits to the appropriate congressional committees a notification of the waiver and the reasons for the waiver.(d)Exceptions(1)Intelligence activitiesThis section shall not apply with respect to activities subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) or any authorized intelligence activities of the United States.(2)Law enforcement activitiesSanctions under this section shall not apply with respect to any authorized law enforcement activities of the United States.(3)Exception to comply with international agreementsSubsection (a)(2) shall not apply with respect to the admission of an alien to the United States if such admission is necessary to comply with the obligations of the United States under the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, under the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or under other international agreements.(4)Exception relating to importation of goods(A)In generalThe authority or a requirement to impose sanctions under this section shall not include the authority or a requirement to impose sanctions on the importation of goods.(B)Good definedIn this paragraph, the term good means any article, natural or manmade substance, material, supply, or manufactured product, including inspection and test equipment, and excluding technical data.(e)DefinitionsIn this section:(1)Admission; admitted; alienThe terms admission, admitted, and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Select Committee on Intelligence of the Senate; and(B)the Committee on Foreign Affairs, the Committee on Financial Services, and the Permanent Select Committee on Intelligence of the House of Representatives.(3)United states personThe term United States person means—(A)a United States citizen or an alien lawfully admitted to the United States for permanent residence; or(B)an entity organized under the laws of the United States or any jurisdiction within the United States.6.Promoting freedom of information and countering censorship and surveillance in North Korea(a)Authorization of appropriationsThere are authorized to be appropriated to the United States Agency for Global Media $10,000,000 for each of fiscal years 2022 through 2026 to provide increased broadcasting and grants for the following purposes: (1)To promote the development of internet freedom tools, technologies, and new approaches, including both digital and non-digital means of information sharing related to North Korea.(2)To explore public-private partnerships to counter North Korea’s repressive censorship and surveillance state.(3)To develop new means to protect the privacy and identity of individuals receiving media from the United States Agency for Global Media and other outside media outlets from within North Korea.(4)To bolster existing programming from the United States Agency for Global Media by restoring the broadcasting capacity of damaged antennas caused by Typhoon Yutu in 2018.(b)Annual reportsNot later than one year after the date of the enactment of this Act, and annually thereafter for the following 4 years, the Secretary of State, in consultation with the Chief Executive Officer of the United States Agency for Global Media, shall submit to Congress a report that describes the activities carried out using amounts authorized to be appropriated under subsection (a) during the year preceding submission of the report.